DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on April 23, 2020 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pasricha et al. (hereinafter Pasricha) (U.S. Patent Application Publication # 2021/0092611 A1) in view of Goldszmidt et al. (hereinafter Goldszmidt) (U.S. Patent Application Publication # 2021/0224687 A1).
	Regarding claim 1, Pasricha teaches and discloses a method comprising: receiving, by a computing device, network performance data associated with a plurality of wireless networks (measurements of strength of received radio signals) for a first time period ([0007]); 
(first training data set) comprising network performance data for a first plurality of wireless networks for the first time period and the second time period, wherein each of the first plurality of wireless networks comprises one access point device (radio sources; figure 1) during the first time period and at least two access point devices (radio sources; figure 1) during the second time period ([0007]; [0052]; teaches determining a first training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); 
determining, based on the network performance data, a second training dataset (third data set; [0018]) comprising network performance data for a second plurality of wireless networks for the first time period and the second time period, wherein each of the second plurality of wireless networks comprises one access point device (radio sources; figure 1) during each of the first time period and the second time period ([0018]; [0052]; claim 12; teaches determining another training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period) and 
training a classifier using the first training dataset and the second training dataset ([0061]; training a SVM using the training data sets; [0143]).
However, Pasricha may not expressly disclose receiving network performance data associated with a plurality of wireless networks for a second time period (although Pasricha does imply that a network performance measurements are made multiple times, thus suggesting multiple time periods).
([0026]; [0049]; teaches multiple training data sets for distinct time periods).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple training data sets for distinct time periods as taught by Goldszmidt with the method as disclosed by Pasricha for the purpose of dynamically adapting machine learning, as suggested by Goldszmidt.

Regarding claim 2, Pasricha, as modified by Goldszmidt, further teaches and suggests wherein each of the plurality of wireless networks comprises at least one client device (figure 1), and wherein the network performance data comprises one or more of an indication of a number of client devices, a received signal strength for at least one client device, a data reception rate for at least one client device, a data transmission rate for at least one client device, or an amount of network traffic for at least one client device (received signal strength; [0007]; [0052]; figure 1).

Regarding claim 5, Pasricha, as modified by Goldszmidt, further teaches and suggests wherein each of the first plurality of wireless networks and the second plurality of wireless networks comprises at least one static client device and at least one mobile client device (figure 1; [0052]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pasricha et al. (hereinafter Pasricha) (U.S. Patent Application Publication # 2021/0092611 A1) in view of Goldszmidt et al. (hereinafter Goldszmidt) (U.S. Patent Application Publication # 2021/0224687 A1), and further in view of KHAWAND et al. (hereinafter Khawand) (U.S. Patent Application Publication # 2019/0364380 A1).
Regarding claim 3, Pasricha, as modified by Goldszmidt, discloses the claimed invention, but may not expressly disclose determining, based on the received signal strength for the at least one client device during the first plurality of time intervals, that the received signal strength meets or exceeds a desired level of performance; and determining that the received signal strength for the at least one client device during the second plurality of time intervals falls below the desired level of performance.
Nonetheless, in the same field of endeavor, Khawand teaches and suggests determining, based on the received signal strength for the at least one client device during the first plurality of time intervals, that the received signal strength meets or exceeds a desired level of performance; and determining that the received signal strength for the at least one client device during the second plurality of time intervals falls below the desired level of performance ([0023]; [0034]; teaches determining a signal strength meets, exceeds, or falls below a threshold for a desired level; [0036]; [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a signal strength meets, exceeds, or falls below a threshold for a desired level as taught 

Regarding claim 4, Pasricha, as modified by Goldszmidt and Khawand, further teaches and suggests wherein the desired level of performance comprises one or more of a standard deviation, a skewness, or a mean received signal strength (standard deviation and mean; [0079]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pasricha et al. (hereinafter Pasricha) (U.S. Patent Application Publication # 2021/0092611 A1) in view of Goldszmidt et al. (hereinafter Goldszmidt) (U.S. Patent Application Publication # 2021/0224687 A1), and further in view of Hwang et al. (hereinafter Hwang) (U.S. Patent Application Publication # 2020/0187023 A1).
Regarding claim 6, Pasricha, as modified by Goldszmidt, discloses the claimed invention, but may not expressly disclose determining, based on the value being below the desired level of performance, a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval.	Nonetheless, in the same field of endeavor, Hwang teaches and suggests determining, based on the value being below the desired level of performance, a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval ([0006]; [0081]; teaches determining an optimized AP placement based on historic communication parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an optimized AP placement based on historic communication parameters as taught by Hwang with the method as disclosed by Pasricha, as modified by Goldszmidt, for the purpose of optimizing network operations, as suggested by Hwang.

Regarding claim 7, Pasricha, as modified by Goldszmidt and Hwang, further teaches and suggests receiving, by the computing device, second network performance data associated with the at least one client device of the wireless network, wherein the wireless network comprises the at least one client device, the first access point, and a second access point; and determining that a second value for the performance metric during the at least one time interval of the plurality of time intervals falls below the desired level of performance, wherein the second value for the performance metric is based on the second network performance data ([0007]; [0052]; [0058]; signal strength and noise parameters).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasricha et al. (hereinafter Pasricha) (U.S. Patent Application Publication # 2021/0092611 A1) in view of Hwang et al. (hereinafter Hwang) (U.S. Patent Application Publication # 2020/0187023 A1).
claim 8, Pasricha teaches and discloses a method comprising: receiving, by a computing device, network performance data (measurements of strength of received radio signals) associated with at least one client device of a wireless network (figure 1; [0007]; [0052]; teaches receiving measurements of strength of received radio signals); determining, based on the network performance data, a performance metric for the at least one client device during each of a plurality of time intervals (figure 1; [0007]; [0052]; teaches determining a metric of  measurements of strength of received radio signals); and determining, by a machine learning model, that a value for the performance metric during at least one time interval of the plurality of time intervals is below a desired level of performance ([0052]; [0061]; training a SVM using the training data sets; [0143]). 
However, Pasricha may not expressly disclose determining a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval.
Nonetheless, in the same field of endeavor, Hwang teaches and suggests determining a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval ([0006]; [0081]; teaches determining an optimized AP placement based on historic communication parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an optimized AP placement based on historic communication parameters as taught by 

Regarding claim 9, Pasricha, as modified by Hwang, further teaches and suggests wherein the performance metric comprise a received signal strength for the at least one client device during each of the plurality of time intervals (figure 1; [0007]; [0052]; teaches determining a metric of  measurements of strength of received radio signals).

Regarding claim 10, Pasricha, as modified by Hwang, further teaches and suggests wherein the desired level of performance comprises one or more of a standard deviation, a skewness, or a mean received signal strength associated for the at least one client device, and wherein determining that the value for the performance metric during the at least one time interval of the plurality of time intervals is below the desired level of performance comprises: determining at least one time interval of the plurality of time intervals associated with at least one outlier value for one or more of the standard deviation, the skewness, or the mean received signal strength associated with the at least one client device; and determining that the at least one outlier value is below a performance threshold, wherein the at least one outlier value being below the performance threshold is indicative of a high probability of poor received signal strength ([0007]; [0062]; [0079]; [0143]; [0157]; teaches determining a standard deviation and mean of the received signal strength and determining and utilizing outlier detection-based techniques).

Regarding claim 11, Pasricha, as modified by Hwang, discloses the claimed invention, but may not expressly disclose wherein the network device is a wireless network range extender.	Nonetheless, Hwang further teaches and suggests wherein the network device is a wireless network range extender ([0077]; AP/rang extender).

Regarding claim 12, Pasricha, as modified by Hwang, discloses the claimed invention, but may not expressly disclose determining, based on a distribution of wireless traffic associated with the at least one client device during the plurality of time intervals, at least one time interval associated with a level of wireless traffic that is greater than or equal to a mean level of wireless traffic for the plurality of time intervals.
Nonetheless, Hwang further teaches and suggests determining, based on a distribution of wireless traffic associated with the at least one client device during the plurality of time intervals, at least one time interval associated with a level of wireless traffic that is greater than or equal to a mean level of wireless traffic for the plurality of time intervals ([0037]; [0044]; teaches determining network traffic levels and determining statistical average of the information).

Regarding claim 13, Pasricha, as modified by Hwang, further teaches and suggests receiving, by the computing device, network performance data (measurements of strength of received radio signals) associated with a plurality of wireless networks for a first time period and a second time period; determining, based (first training data set) comprising network performance data for a first plurality of wireless networks for the first time period and the second time period, wherein each of the first plurality of wireless networks comprises one access point device (radio sources; figure 1) during the first time period and at least two access point devices (radio sources; figure 1) during the second time period ([0007]; [0052]; teaches determining a first training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); determining, based on the network performance data, a second training dataset (third data set; [0018]) comprising network performance data for a second plurality of wireless networks for the first time period and the second time period, wherein each of the second plurality of wireless networks comprises one access point device (radio sources; figure 1) during each of the first time period and the second time period ([0018]; [0052]; claim 12; teaches determining another training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); and training a classifier using the first training dataset and the second training dataset ([0061]; training a SVM using the training data sets; [0143]).

Regarding claim 14, Pasricha, as modified by Hwang, further teaches and suggests receiving, by the computing device, second network performance data associated with the at least one client device of the wireless network, wherein the wireless network comprises the at least one client device, the first access point, and a ([0007]; [0052]; [0058]; signal strength and noise parameters).

Regarding claim 15, Pasricha teaches and discloses a method comprising: receiving, by a computing device, first network performance data (measurements of strength of received radio signals) associated with at least one client device of a wireless network, wherein the wireless network comprises the at least one client device and a first access point (figure 1; [0007]; [0052]; teaches receiving measurements of strength of received radio signals); 
determining, by a machine learning model, that a first value for a performance metric during at least one time interval of a plurality of time intervals is below a desired level of performance, wherein the first value for the performance metric is based on the first network performance data ([0052]; [0061]; training a SVM using the training data sets; [0143]); 
receiving, by the computing device, second network performance data associated with the at least one client device of the wireless network, wherein the wireless network comprises the at least one client device, the first access point, and a second access point; and determining that a second value for the performance metric during the at least one time interval of the plurality of time intervals falls below the desired level of performance, wherein the second value for the performance metric is ([0007]; [0052]; [0058]; signal strength and noise parameters).
However, Pasricha may not expressly disclose sending a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval.
Nonetheless, in the same field of endeavor, Hwang teaches and suggests sending a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval ([0006]; [0081]; teaches determining an optimized AP placement based on historic communication parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an optimized AP placement based on historic communication parameters as taught by Hwang with the method as disclosed by Pasricha for the purpose of optimizing network operations, as suggested by Hwang.

Regarding claim 16, Pasricha, as modified by Hwang, further teaches and suggests wherein the performance metric comprises a received signal strength for the at least one client device during each of the plurality of time intervals (figure 1; [0007]; [0052]; teaches determining a metric of  measurements of strength of received radio signals).

claim 17, Pasricha, as modified by Hwang, further teaches and suggests wherein the desired level of performance comprises one or more of a standard deviation, a skewness, or a mean received signal strength associated with the at least one client device (standard deviation and mean; [0079]).

Regarding claim 18, Pasricha, as modified by Hwang, further teaches and suggests wherein determining that the first value for the performance metric during the at least one time interval of the plurality of time intervals is below the desired level of performance comprises: determining at least one time interval of the plurality of time intervals associated with at least one outlier value for one or more of the standard deviation, the skewness, or the mean received signal strength associated for the at least one client device; and determining that the at least one outlier value is below a performance threshold, wherein the at least one outlier value being below the performance threshold is indicative of a high probability of poor received signal strength ([0007]; [0062]; [0079]; [0143]; [0157]; teaches determining a standard deviation and mean of the received signal strength and determining and utilizing outlier detection-based techniques).

Regarding claim 19, Pasricha, as modified by Hwang, discloses the claimed invention, but may not expressly disclose wherein the network device is a wireless network range extender.	Nonetheless, Hwang further teaches and suggests wherein the network device is a wireless network range extender ([0077]; AP/rang extender).

Regarding claim 20, Pasricha, as modified by Hwang, further teaches and suggests receiving, by the computing device, network performance data (measurements of strength of received radio signals) associated with a plurality of wireless networks for a first time period and a second time period; determining, based on the network performance data, a first training dataset (first training data set) comprising network performance data for a first plurality of wireless networks for the first time period and the second time period, wherein each of the first plurality of wireless networks comprises one access point device (radio sources; figure 1) during the first time period and at least two access point devices (radio sources; figure 1) during the second time period ([0007]; [0052]; teaches determining a first training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); determining, based on the network performance data, a second training dataset (third data set; [0018]) comprising network performance data for a second plurality of wireless networks for the first time period and the second time period, wherein each of the second plurality of wireless networks comprises one access point device (radio sources; figure 1) during each of the first time period and the second time period ([0018]; [0052]; claim 12; teaches determining another training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); and training a classifier using the first training dataset and the second training dataset ([0061]; training a SVM using the training data sets; [0143]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 31, 2021